ORDER

PER CURIAM.
Ida Ford was injured when she slipped and fell one-half block before reaching her place of employment. She filed claims for temporary total disability and for permanent partial disability. The Labor and Industrial Relations Commission denied her claim on the ground that her injury did not “arise out of and in the course of’ employment and the “extended premises” exception did not apply. Ford appeals.
We have reviewed the briefs of the parties and the record on appeal. There is substantial evidence in the record to support the Commission’s judgment and we find no error of law. An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. A memorandum setting forth the reasons for affirming the judgment is provided for the information of the parties. We affirm the judgment pursuant to Rule 84.16(b).